Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 10/17/2021. In virtue of this communication, claims 1-10 are currently pending in the instant application. 
	
Response to Arguments
Applicant's arguments filed 10/17/2021 have been fully considered but they are not persuasive. The Applicant argues in part stating that “…Rofougaran fails to disclose or suggest “a plurality of first coils, one end of the each of the first coils is couple to the grounding end” and “a plurality of second coils, one end of each of the second coils is couple to the grounding end.” This is alleged because Rofougaran shows that “…both ends of each coil are connected to a transistor respectively, so that the transistors determine whether the two ends of each coil are connected to ground or VDD, which is different from the features as cited in claim 3.” 
The Examining division respectfully disagrees. Claim 1 and Claim 3 state “…one end of each of the first coils is couple to the grounding end.” This does not require a direct connection between the coil end and the grounding end. When the transistor in Rofougaran (see fig. 2 (204a, 206a etc.)) is switched to the grounding end, the one end of each of first and second coils is coupled to the grounding end. Also note claim 7 does not require this feature argued. 
Next, the Applicant argues that “Rofougaran does not reveal that the current signal was transmitted through the current pin, but rather the amplitude modulator 112 may control the current flow from the current sources 114a, 114b, and 114c (refer to FIG.2). The cited Rofougaran discloses that the amplitude modulator 112 may comprise suitable logic, circuitry, and/or code that may enable 
The Examining division respectfully disagrees. The word “pin” is being used to differentiate the reference from the instant application. Rofougaran shows the current sources 114a, b, c transmit current via the switches connecting each current source. A contact point between any given switch and the current source can be labeled a “current pin” and therefore the current flows through each current pin in Rofougaran. 
Lastly, the Applicant argues that “…the present application uses the control circuit to transmit the first current signal and the second current signal, and uses the same control circuit to analyze the change of the first current signal or the change of the second current signal, which is also different from Rofougaran. The Rofougaran uses the amplitude modulator 112 to control the current sources 114a, 114b, and 114c, and uses the processor 106 to detect which coil that the tag is close to.” 
The Examining division respectfully disagrees. In Rofougaran, not only is the processor 106 used to detect which coil the tag is close to (as Applicant acknowledged) but the processor 106 also initializes the transmission of current signals. “The processor 106 may comprise suitable logic, circuitry, and/or code that may enable generation of data to be transmitted of RFID signals and/or processing of data contained in received RFID signals. The processor 106 may generate groups of bits that may be utilized to form symbols, where the symbols may be utilized to generate transmitted RFID signals. The processor 106 may also enable selection of transmitting frequencies that may be utilized to generate RFID signals. The processor 106 may enable detection of bits from received RFID signals.” (see par. 0045 of Rofougaran). Still further labeling the combination of the elements processor 106, LO 108, memory 110 and AM 112 a “control circuit” would also meet this limitation. Therefore the rejections are maintained at this time. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rofougaran et al. (US 2008/0090519 A1). 

Regarding Claim 3 Rofougaran teaches the limitations "A near field communication device, comprising: 15a plurality of first coils, one end of each of the first coils is couple to the grounding end; a plurality of second coils, one end of each of the second coils is couple to the grounding end; (see abstract, fig.  2 and par. 0040 and 0042, showing NFC device with a plurality of first and second coils (202a-c) connected to ground);
a first selection circuit, coupled to the other end of each of the first coils; a second selection circuit, coupled to the other end of each of the second coils; and (see fig. 2 and par. 0051, where selection circuits 116a and 116b time vary signals to first and second coil sets);
a control circuit, comprising: a first current pin, coupled to the first selection circuit; and a second current pin, coupled to the second selection circuit; wherein, the control circuit controls the first selection circuit to electrically connect with the first coils respectively, and transmits a first current signal to one of the first coils by the first current pin and the first selection circuit, the control circuit controls the second selection circuit to electrically connect with the second coils respectively, and transmits a second current signal to one of the second coils via the second current pin and the second selection circuit, and (see fig. 2 and par. 0050, where control circuit (112) enables and disables current flow to selection circuit and corresponding coil sets via pins (points of contact from 112 to 116a);
the control circuit analyzes change of the first current signal and change of the second current signal to determine whether the position of a tag is close to one of the first coils or close to one of the second coils" (see fig. 4 (406, 408 and 410) and par. 0060-0061 and 0074, where the processor detects whether tag is proximate to first or second coils). 

	Claims 1 and 7 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

Claim 4 Rofougaran teaches the limitations "The near field communication device according to claim 3, wherein the near field communication device includes a power saving operating mode, in a duty cycle in the power saving operating mode, 
the control circuit controls the first selection circuit to electrically connect with each of the first coils in sequence, and transmits the first current signal by the 16first current pin when the first selection circuit is electrically connected to one of the first coils, the control circuit controls the second selection circuit to electrically connect with each of the second coils in sequence, and transmits the second current signal by the second current pin when the second selection circuit is electrically connected to one of the second coils, and (see fig. 2, 4 and par. 0074, where the control circuit selects first and then second coil in sequence (e.g. 404 and then 410) by applying current to selection circuits to apply current to corresponding inductor coils (202a-c));
the control circuit analyzes the changes of the first current signal and the changes of the second current signal to determine the tag is close to the first coil or the second coil" (see fig. 4 (406, 408 and 410) and par. 0060-0061 and 0074, where the processor detects whether tag is proximate to first or second coils based on varying current).

 	Claim 2 and 8 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 6 Rofougaran teaches the limitations "The near field communication device according to claim 4, wherein the near field communication device further includes an active mode, when the control circuit determines that the tag is close to the first coil or the second coil, the near field communication device switches from the power saving operating mode to the active mode, and the control circuit communicates with the tag in the active mode via the first coil or the second coil which is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran as applied to claim 4 above, and further in view of  Wurmfeld (US 2020/0235787 A1). 

	Regarding Claim 5 Rofougaran teaches the limitations "The near field communication device according to claim 4, wherein the control circuit further comprises: 
a first control pin, coupled to the first selection circuit; and 
a second control pin, coupled to the second selection circuit; (see fig. 2, contact points between selector circuits 116a and 116b, and the control 112);
wherein, the control circuit controls the first selection circuit to sequentially connect with each first coil by the first control pin, and controls the second selection circuit to sequentially connect with each first coil electrically with the second control pin, (see fig. 2, 4 and par. 0074, where the control circuit selects first and then second coil in sequence (e.g. 404 and then 410) by applying current to selection circuits to apply current to corresponding inductor coils (202a-c));

	In the same field of endeavor Wurmfeld discloses an NFC device with improved reliability having multiple coils and determines whether a current value at a particular coil is greater than a threshold to determine if tag is close to which coil for reliable communication and then that coil is activated for NFC (see par. 0002, 0086, 0087 and fig. 3 and fig. 8-9). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine tag proximity using detected currents being above a threshold as taught by Wurmfeld in the system of Rofougaran, in order to improve reliability of NFC communication (see par. 0005-0006 of Wurmfeld). 

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran as applied to claim 8 above, and further in view of Wang et al. (WO 2018/153019 A1) (see Applicant provided reference translation in IDS filed 12/30/2020). 

 	Regarding Claim 9 Rofougaran teaches the limitations "The method of determining the position of a tag according to claim 8, further comprising: 
controlling the first selection circuit to electrically connect to a third coil by the control circuit at a third time point later than the first time point in the duty cycle; transmitting a third current signal to the third coil by the first current pin of the control circuit when the first selection circuit is electrically 
However, Rofougaran does not explicitly disclose the limitation “controlling the second selection circuit electrically connected to a fourth coil by the control circuit at a fourth time point later than the second time point in the duty cycle; transmitting a fourth current signal to the fourth coil by the second current pin of the control circuit when the second selection circuit is electrically connected to the fourth coil; and analyzing the change of the fourth current signal to determine whether the position of the tag is close to the fourth coil by the control circuit."
 	In the same field of endeavor Wang discloses an NFC antenna system, where N NFC antenna coils are used with N-1 phase shifting modules, where N is greater than 2 and is an integer in order to improve NFC functionality (see par. 0006, 0008 and 0013). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select fourth coils by transmitting a current to a fourth coils by selection circuits as suggested by Wang in the system of Rofougaran who explicitly shows selecting one of three coils, in order to improve NFC functionality and enlarge receiving distance (see par. 0013 of Wang). 

	Regarding Claim 10 Rofougaran teaches the limitations "The method of determining the position of a tag according to claim 9, wherein in the step of controlling the first selection circuit to electrically connect to the third coil by the control circuit, the control circuit controls the first selection circuit to electrically connect the third coil but not electrically connect the first coil;" (see fig. 2 and par. 0068 and 0070, where the processor selects either the first coil, or the next of second or third coils 
 	However, Rofougaran shows three coils and so does not explicitly disclose the limitation “wherein in the step of controlling the second selection circuit electrically connected to 19a fourth coil by the control circuit, the control circuit controls the second selection circuit to electrically connect the fourth coil but not electrically connect the second coil.” Wang discloses an NFC antenna system, where N NFC antenna coils are used with N-1 phase shifting modules, where N is greater than 2 and is an integer in order to improve NFC functionality (see par. 0006, 0008 and 0013). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select fourth coils by transmitting a current to a fourth coils by selection circuits as suggested by Wang in the system of Rofougaran who explicitly shows selecting one of three coils, in order to improve NFC functionality and enlarge receiving distance (see par. 0013 of Wang).     

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648